United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                            September 20, 2004
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                       _____________________                      Clerk

                           Nos. 03-51103
                            and 03-51104
                       _____________________


     UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

                               versus

     RUBEN CASTANEDA-MARTINEZ,

                                    Defendant-Appellant.

         __________________________________________________

            Appeals from the United States District Court
                  for the Western District of Texas
                    USDC No. EP-01-CR-711-ALL-PRM
         __________________________________________________

Before REAVLEY, JONES and DENNIS, Circuit Judges.

PER CURIAM:*

     In these consolidated appeals, Ruben Castaneda-Martinez

(“Castaneda”) challenges his jury -trial conviction and 63-month

sentence for illegal re-entry, 8 U.S.C. § 1326, and the

revocation of his supervised release.   We AFFIRM.

     Castaneda argues that the district court erred in refusing

to instruct the jury on the insanity defense.   He contends that

his illegal re-entry conviction should be vacated and that the


     *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
revocation of his supervised release must also be vacated.

     The difficulty with this contention is that there is no

evidence of a severe mental illness resulting in an inability to

appreciate the nature and quality or the wrongfulness of his

acts.   Dr. Briones did testify to a mental illness due to

substance abuse joined with an impulsivity and, further, that it

was possible for Castaneda to feel that it would be worse to

disobey God’s will than man’s law.     And Castaneda did testify

that he thought that there was no spiritual wrong for him to

enter the United States.

     We determine that this evidence fails to meet the

requirement “that a rational jury could conclude, by clear and

convincing evidence, that he was unable to appreciate his wrong

doing as a result of a severe mental illness.”     See United States

v. Dixon, 185 F.3d 393, 406 (5th Cir. 1999).

     Castaneda also raises an Apprendi contention that is

foreclosed by Almendarez-Torres.

     We AFFIRM Castaneda’s conviction and sentence, and we AFFIRM

the revocation of his supervised release.




                                   2